Citation Nr: 1232493	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for various skin disorders (claimed as chloracne, a skin rash, a skin ulcer, and a tumor mass), to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to a skin disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1963 to October 1966.  His awards and decorations include the Combat Infantryman Badge (CIB), among others. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.

The Board remanded this case in July 2010 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records dated from 2008 to 2012, which are pertinent to the present appeal.  These records are not present in the claims folder.  In any event, in the May 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of both service connection claims on appeal, the Board finds that additional development is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In any event, the Court routinely vacates Board decisions based on this situation.  Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's previous July 2010 remand directives as the VA examination request.  

First, the RO must obtain a VA addendum opinion (another VA examination is not necessary) from the September 2010 VA examiner with regard to the Veteran's skin disorders, on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  This opinion must properly address whether the Veteran's various skin disorders, which are not presumptive diseases for herbicide purposes, are otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

Specifically, the Board requested the September 2010 VA examiner to identify any current skin disorders.  The examiner was also asked to opine as to whether any diagnosed skin disorder is at least as likely as not, (50 percent or greater probability) related to the Veteran's service, including Agent Orange exposure.  The examiner was asked to provide a complete rationale for any opinion offered.    

The September 2010 VA skin examination is inadequate and flawed for a number of reasons.  The VA examiner concluded that the Veteran did not have a diagnosis of chloracne, which is a presumptive herbicide condition.  The examiner added that the Veteran's current xerosis of the skin with pruritus is not a presumptive condition for purposes of herbicide exposure.  The examiner mistakenly assumed that, since the Veteran's current skin problems are not included in the list of presumptive service connected diseases for herbicide exposure, they could not be related to service.  A medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  See again Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In short, the VA examiner failed to discuss whether the Veteran's various other skin disorders are related to in-service Agent Orange exposure, even though they are not presumptive herbicide conditions.  

In addition, the VA skin examiner failed to provide adequate reasons and bases for this opinion.  In other words, the VA examiner failed to address the particular, relevant facts of the Veteran's case, as well as the medical science and literature.  

Therefore, the claims folder will be returned to the VA skin examiner who conducted the September 2010 VA examination to provide an addendum opinion.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If the September 2010 VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion.  

Second, the RO must obtain a VA addendum opinion (another VA examination is not necessary) from the September 2010 VA examiner with regard to the Veteran's upper extremity peripheral neuropathy disorder, on the basis of in-service incurrence, as well as on the basis of being secondary to medication from the Veteran's skin disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Specifically, the Board requested the September 2010 VA examiner to identify any current bilateral upper extremity disorder.  The examiner was also asked to opine as to whether any bilateral upper extremity disorder is at least as likely as not, (50 percent or greater probability) related to the Veteran's service, including Agent Orange exposure.  Additionally, the examiner was asked to opine whether the Veteran's bilateral upper extremity disorder is related to the medication he uses to treatment his skin disorders.  The examiner was asked to provide a complete rationale for any opinion offered.    

The September 2010 VA examination is inadequate and flawed for a number of reasons.  The September 2010 VA examiner opined that the Veteran's peripheral polyneuropathy of the upper extremities was "not caused by" the topical steroids he used to treat his skin conditions.  The Court has held that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation (i.e., a worsening) under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Therefore, the file will be returned to the VA examiner who conducted the September 2010 VA examination to provide an addendum opinion.  38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Also, the September 2010 VA examiner failed to address service connection for peripheral neuropathy on a direct basis, including as due to Agent Orange exposure.  This opinion must properly address whether the Veteran's current delayed-onset chronic peripheral neuropathy of the upper extremities, which is not a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In this regard, VA recently proposed to amend its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 77 Fed. Reg. 47,795 - 47,796 (August 10, 2012) (proposed rule) (proposing to remove the current requirement under §§ 3.307(a)(6)(ii) and 3.309(e) that acute and subacute peripheral neuropathy appear within weeks or months after exposure and remove the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  In order to effectuate this change, VA is proposing to replace the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these proposed amendments, "early-onset" peripheral neuropathy would still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it would no longer need to be "transient."  However, under these proposed amendments, VA reconfirmed that no data suggests that exposure to herbicides can lead to the development of "delayed-onset chronic" peripheral neuropathy many years after termination of exposure in Veterans who did not originally experience early-onset peripheral neuropathy.  See id.  Thus, there is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy. Rather, "early onset" peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.   

Third, concerning Veterans Claims Assistance Act (VCAA) notice, the VCCA letters of record failed to discuss secondary service connection for upper extremity peripheral neuropathy on the premise that it is proximately due to or chronically aggravated by his skin disorders.  38 C.F.R. § 3.310 (2011).  Therefore, a remand is required for the RO/AMC to issue another VCAA letter that is compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and with all legal precedent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for SECONDARY SERVICE CONNECTION for bilateral upper extremity peripheral neuropathy, on the premise that it is proximately due to, or chronically aggravated by, his skin disorders.  See 38 C.F.R. § 3.310 (2011).  This letter must (1) inform the Veteran of the information and evidence that is necessary to substantiate this claim ON A SECONDARY BASIS; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This letter must also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), advising him of the elements of a disability rating and an effective date, which will be assigned if any of the Veteran's service connection claims are granted.

2.  After sending VCAA notice and securing any additional evidence, the RO/AMC must secure a VA addendum opinion from the September 2010 VA skin examiner.  If the September 2010 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  (Another VA skin examination is not necessary).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review for the examination and the addendum report must state whether such review was accomplished.  As to Virtual VA treatment records, all relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

The September 2010 VA skin examiner, or other qualified VA clinician, must provide an addendum medical opinion answering the following questions: 

(a) Does the Veteran have a current skin disorder that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., does he currently have chloracne, other acneform disease consistent with chloracne, porphyria cutanea tarda, or dermatofibrosarcoma protuberans)?

(b) If the Veteran does not have a presumptive disease, is it at least as likely as not (i.e., 50 percent or more probable) that any other current skin disorder is related to herbicide / Agent Orange exposure during military service in Vietnam?  (For purposes of providing this opinion the Veteran's exposure to herbicide / Agent Orange during service is presumed).  Post-service, VA treatment records dated from 2006 to 2012, as well as VA treatment records in 1980, reveal various diagnoses for skin disorders - seborrheic keratoses, seborrheic dermatitis, dermatosis papulosa nigra, xerosis with pruritus, a lipoma on the back, and tinea versicolor.  

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that that any current skin disorder is otherwise directly attributable to his military service from October 1963 to October 1966?

(d) In making the above determinations, the examiner must explain the rationale for his opinions.  In doing so, he must discuss the Veteran's lay contentions, the particular facts of the Veteran's case, and what  medical science and literature states with regard to herbicide exposure and skin diseases.  The previous opinion failed to provide adequate reasons and bases.  

(e) IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S POST-SERVICE CONTENTIONS REGARDING HIS SKIN DISORDERS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING.

(f) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After sending VCAA notice and securing any additional evidence, the RO/AMC must secure a VA addendum opinion from the September 2010 VA examiner for peripheral neuropathy.  If the September 2010 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  (Another VA examination is not necessary, as a diagnosis of current upper extremity peripheral neuropathy is already established).  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review for the examination and the addendum report must state whether such review was accomplished.  As to Virtual VA treatment records, all relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

The September 2010 VA examiner, or other qualified VA clinician, must provide an addendum medical opinion answering the following questions: 

(a) Does the Veteran have current upper extremity peripheral neuropathy that is on the list of presumptive service-connected diseases for herbicide exposure (i.e., did the Veteran ever have "early-onset" peripheral neuropathy to the upper extremities manifest within one-year of his in-service herbicide exposure)?

(b) If the Veteran does not have a presumptive disease, is it at least as likely as not (i.e., 50 percent or more probable) that his current upper extremity peripheral neuropathy is related to herbicide / Agent Orange exposure during military service in Vietnam?  (For purposes of providing this opinion the Veteran's exposure to herbicide / Agent Orange during service is presumed).  Post-service, the September 2010 VA examiner and VA treatment records dated from 2007 to 2012 diagnosed bilateral upper extremity peripheral neuropathy.  However, it was noted this disorder was associated with the Veteran's alcohol abuse.    

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that his current upper extremity peripheral neuropathy is otherwise directly attributable to his military service from October 1963 to October 1966?

(d) Is it at least as likely as not (i.e., 50 percent or more probable) that his current upper extremity peripheral neuropathy is proximately due to or the result of his skin disorders?  The Veteran contends that his skin medications cause numbness in his hands and fingers.  See January 2007 VA dermatology note.  

(e) Is it at least as likely as not (i.e., 50 percent or more probable) that current upper extremity peripheral neuropathy is chronically aggravated or worsened by his skin disorders or skin medication, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of his upper extremity peripheral neuropathy by his skin disorders or skin medication, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(f)  In making the above determinations, the examiner must explain the rationale for his opinions.  In doing so, he must discuss the Veteran's lay contentions, the particular facts of the Veteran's case, and what  medical science and literature states with regard to peripheral neuropathy and herbicide exposure.  If the examiner believes that peripheral neuropathy of the upper extremities is associated with the Veteran's alcohol abuse, the examiner must explain why.  The previous opinion failed to provide adequate reasons and bases.  

(g) IF DEEMED APPROPRIATE BY THE EXAMINER, THE EXAMINER SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE VETERAN'S POST-SERVICE CONTENTIONS REGARDING HIS PERIPHERAL NEUROPATHY, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING.

(h) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection claims for skin disorders and upper extremity peripheral neuropathy.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


